Citation Nr: 0825158	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-37 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served from August 1943 to May 1945.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claims for service connection for the cause 
of the veteran's death and for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2004, from cardiac failure, 
due to myocardial infarction and coronary arteriosclerosis.  
Hypertension and diabetes were listed as significant 
conditions contributing to the veteran's death.  The veteran 
was not service connected for any of those disabilities, and 
the evidence of record does not show that they were incurred 
in service or manifested to a compensable degree within one 
year following the veteran's separation from service.

2.  The veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years immediately preceding his death, nor was 
he a former prisoner of war who died after September 30, 
1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2007); 38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arteriosclerosis, 
diabetes mellitus, and hypertension, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in July 2004.  A July 2004 death certificate 
listed his immediate cause of death as cardiac failure, due 
to myocardial infarction and coronary arteriosclerosis.  In 
addition, diabetes and hypertension were listed as 
significant conditions contributing to the veteran's death. 

At the time of his death, the veteran was service-connected 
for a shrapnel fragment wound with scar, rated 40 as percent 
disabling from April 1, 1946; inactive pulmonary 
tuberculosis, rated as 30 percent disabling from October 3, 
2002; a contracted left knee, rated 20 percent disabling from 
October 16, 1980; degenerative joint disease of the left hip, 
rated 10 percent disabling from February 13, 2001; and a scar 
on the left thigh, rated 10 percent disabling from February 
13, 2001.  In addition, the veteran had been granted a total 
disability rating based upon individual unemployability (TDIU 
rating), effective February 13, 2001.  Significantly, 
however, the veteran was not service connected for diabetes 
mellitus, hypertension, or any other cardiac problems at the 
time of his death.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The veteran's service medical records are void of any 
complaints, diagnoses, or treatment of diabetes, 
hypertension, or other heart problems.  A March 1945 Medical 
Board Report indicates that the veteran was treated in 
service for a gunshot wound to the left thigh, the residuals 
of which (loss of tissue and extensive scarring) rendered him 
unfit for active duty and resulted in his discharge.

Post-service medical records include a report of a June 1949 
VA examination in which the veteran was diagnosed with mild 
hypertension.  Chest X-rays taken in June and July 1949 
showed evidence of an old respiratory infection but were 
normal with respect to the heart.  A VA psychiatric 
examination dated in July 1949 indicated that the veteran was 
"nervous" and that whenever he became excited, his heart 
had a tendency to beat fast.  However, no specific heart 
problems were diagnosed.  Subsequent VA medical records 
reveal that the veteran was diagnosed with diabetes mellitus 
in November 1964.

The record thereafter shows that the veteran received 
periodic treatment for hypertension and diabetes mellitus at 
VA medical facilities up until the time of his death.  In 
February 2003, he underwent a comprehensive physical 
examination, which revealed an elevated blood pressure of 
190/90, but showed his heart to be within normal limits.

The veteran's post-service medical records are negative for 
any diagnosis of hypertension or diabetes within one year of 
separation from active duty.  Specifically, the post-service 
medical records show that hypertension was not diagnosed 
until several years after the veteran left service, while 
diabetes mellitus went undiagnosed for nearly two decades 
after his discharge.  Moreover, the medical evidence of 
record does not show that the cardiac failure, which was 
precipitated by myocardial infarction and coronary 
arteriosclerosis, was incurred in or aggravated by service or 
manifested to a compensable degree within one year following 
the veteran's separation from service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of diabetes mellitus, hypertension, 
or other cardiac problems, either in service or for several 
years after, the Board finds that an opinion regarding the 
etiology of the veteran's cause of death need not be obtained 
in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) because there is no event or injury 
in service that is shown to be related to the hypertension, 
diabetes, or cardiac problems.  Here, there is no probative 
evidence relating the veteran's death to his period of active 
service.  Accordingly, service connection is not warranted. 

The evidence demonstrates that the veteran's fatal cardiac 
failure, due to myocardial infarction and coronary 
arteriosclerosis, developed many years after service, and was 
not caused by any incident of service.  Additionally, there 
is no indication that the diabetes and hypertension, which 
were listed as significant conditions contributing to the 
veteran's death, were incurred in service or manifested 
within one year after his discharge from service.  In sum, 
there is no competent medical evidence which relates the 
veteran's cause of death to his service.  Thus, there is no 
basis for service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service-connected. 38 U.S.C.A. § 1318(a) (West 2007).  A 
deceased veteran for purposes of this provision is a veteran 
who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of compensation, or 
for any reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally 
disabling.  The service-connected disabilities must have 
either been continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  The total rating may 
be schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).  

As noted above, the veteran was service connected for several 
disabilities at the time of his death, and had been granted a 
TDIU rating, effective February 13, 2001.  However, the 
veteran did not have service-connected disability that was 
continuously rated totally disabling for 10 or more years 
immediately preceding death.  Nor did he have any disability 
that was continuously rated totally disabling for at least 
five years from the date of his separation from service.  
Accordingly, the Board finds that the totally disabling 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  
Therefore, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2004 and 
February 2005, a rating decision in February 2005; a 
statement of the case in October 2006, and a supplemental 
statement of the case in June 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2008 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


